DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pani [US 2013/0329652] in view of Shin [US 2018/0175968].
As claim 1, Pani discloses a dynamic user equipment (UE) grouping method performed by a network node (NN) [Fig 1C, Ref 140A is Node-B performing a method for dynamic WTRU grouping, Par. 0062-0063], the method comprising determining a first group of UEs for downlink (DL) data transmission, the first group of UEs comprising a first UE and a second UE [Par. 0062-0063 disclose a group of WTRUs is dynamically changed its member, Par. 0104-106 disclose a first group which includes at least UE1 
Since, a method and system for superimposing the message of the UEs are well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating a superimposed signal that includes the first message of a first 
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Claims 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pani and Shin as applied to claims 1 above, and further in view of Chen [US 2016/0112995].
As claims 2, Pani and Shin fail to disclose what Chen discloses transmitting the first superimposed signal comprises using a first set of beam forming weights to transmit the first superimposed signal [Par. 0035, 0050, 0053, 0077 discloses a beamforming weight applied to the superimposed signal which includes information of the first and second UE].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for applying a beamforming weight to a superimposed signal as disclosed by Chen into the teaching of Pani and Shin.  The motivation would have been to maximize SNR of UE.
As claims 3, Pani and Shin fail to disclose what Chen discloses transmitting the second superimposed signal comprises: using a second set of beam forming weights to transmit the second superimposed signal [Par. 0035, 0050, 0053, 0077 discloses a beamforming weight applied to the superimposed signal which includes information of the first and second UE].

As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
In response to pages 4-5, the applicant states that Shin fails to disclose transmitting to both the first and third UE a second superimposed signal and Pani does not disclose any words such as superimposed signal.  In reply, Pani discloses the claimed invention without using the words such as superimposed signal which read on Fig 10 wherein the signal OFDMA of UE2 on top of the signal OFDMA of UE1 in order to obtain an overlaid “superimposed” signal that includes both UE1 and UE2 signal. Shin discloses a NOMA method and system for implementing a teaching such as creating a superimposed signal which includes a signal of UE1 and a signal of UE2 by superimposed the signal of one user on the top of another user signal. Since, Pani suggests a method and system for transmitting a signal which includes the signal of one user on the top of another user signal. Therefore, it would have been obvious to one of ordinary skill in the art to implement a teaching of Shin into Pani in order to obtain a 
In response to pages 4-5 of applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishiyama [US 2015/0382327] discloses a method and system for superimposing two signals using NOMA.
Hwang [US 2016/0191174] discloses a method and system for superimposing two signals using NOMA.
Shin [US 2020/0389870] discloses a method and system for superimposing two signals using NOMA.
Nguyen [US 2018/0309530] discloses a method and system for superimposing two signals using NOMA.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/ Primary Examiner, Art Unit 2414